DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed April 12, 2021.  Currently, claims 1, 25, 27, 35-37 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.

The Improper Markush Rejection has been withdrawn in view of the amendments to the claims to limit the claims to the elected invention.  

Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-5, 25, 27, 35 in the paper filed September 23, 2020 is acknowledged.  The response also selects the combination of DMR 14, 21, 77, 107 for examination.  

	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/JP2017 and claims priority to JAPAN 2016/070330, filed July 8, 2016 and JAPAN 2017-007725, January 19, 2017.  
The file does not appear to contain the JAPAN 2017-007725.  
Further, it is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 25, 27, 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to a method for determining the likelihood of colorectal cancer development in a human ulcerative colitis patient by measuring methylation rates of one 
Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining the likelihood of colorectal cancer development in the human ulcerative colitis patient”  “calculating average methylation rates”) and a law of nature/natural phenomenon (i.e. the natural correlation between the methylation rates of the elected DMR 14, 21, 77 and 107 and colorectal cancer).  Claims 1 has been amended to describe the calculation and multivariate discrimination expression.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claim 1 involves the patent-ineligible concept of an abstract process.  Claim 1 requires performing the step of “determining the likelihood of colorectal cancer development in the human ulcerative colitis patient”.  Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. As broadly recited the determining step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject has colorectal carcinoma. Thus, the determining step constitutes an abstract process idea.  The claims also require calculating average methylation rates 
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation states in differentially methylated regions including 14, 21, 77 and 107 and likelihood of colorectal cancer is a law of nature/natural phenomenon.  The "determining" step which tells users of the process to predict colorectal cancer in the sample, amounts to no more than an "instruction to apply the natural law".  This determining step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "determining" step does not require the process user to do anything in light of the correlation.  The " determining” step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites measuring methylation rates, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the methylation rates of differentially methylated regions was well known in the art at the time the invention was made.  The prior art teaches that methylation analysis with Illumina's 450K Methylation BeadChip allows CpG sites to be analyzed.  It is an inherent property that the chip comprises each of the DMR regions.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “measurement” steps are insufficient to make the claims patent eligible.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are directed to a measuring, calculating and determining step which are active steps.  The response also argues that the newly amended determining step clarifies that the determination step is performed by comparing the average methylation rate or discrimination value with a preset value, not merely thinking about the methylation statue to assess likelihood of developing colorectal carcinoma.  This argument has been considered but is not convincing because the comparing steps and the mathematical calculations are considered abstract ideas.  These steps are considered judicial exceptions.  Thus, they are not in addition to a judicial exception.   The steps in addition to the judicial exception are well understood routine and conventional.  
	The response argues that the measurement step of the claimed DMR regions is not a conventional data gathering.  This argument has been reviewed but is not persuasive.  The DMR regions are in known genes which are on the 450K Illumina chip.  Thus, these regions were well understood routine and conventional.  Assaying using a 
Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25, 27, 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on Application of the written description guidelines. 
The claims are broadly drawn to methods which comprise measuring methylation rates of CpG sites in the elected differentially methylated region of 14, 21, 77, and 107 listed in Tables 1-4.  The Tables list genes, chromosomes and DMR start and end sites.  The claims do not appear to require any particular 
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
		
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ	2d 1161 (Fed. Cir. 2010) recently re-affirmed the written description requirement.  Ariad reiterates that “the hallmark of written description is disclosure" and “possession as shown in the disclosure” is a more complete formulation of the test for written description.  Ariad considers situations of genus claims and states that the written description requirement ensure that "when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function."
Vas-Cath Inc. V. Mahurkar, 19 USPQ2b 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  In The Regents of the University of California v. Eli Lilly (43 USPQ2b 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to 
In the case of the instant claims, the functionality of identifying CpG sites diagnostic of colorectal cancer is a critical feature of the claimed methods.  
The specification teaches differentially methylated regions of 14, 21, 77, 107 are differentially methylated in colorectal cancers in UC patients.  The specification teaches DRM14 is located in RNF186 on chromosome 1, is a region of 4097 nucleotides.  DMR 21 is in SATB2 on chromosome 21, and is a region of 397 nucleotides.  DMR 77 is 699 nucleotides in RNF39 on chromosome 6.  DMR 107 is 158 nucleotides on chromosome 17 in CHAD.  The specification does not appear to teach any particular CpG sites that are differentially expressed.  Tables 5-12, pages 29-35 are directed to CpG sites in various genes.  None of the elected DMR appear to be listed in Tables 5-12.    However, it is not clear which CpG sites in these regions are associated with colorectal cancers.  The specification teaches several select CpG sites in distinct regions are differentially associated with colorectal cancer, by either increased or decreased methylation.   However the specification does not teach which CpG sites in RNF186, SATB2, RNF39 or CHAD are functionally associated with colorectal cancer.  Given the guidance in the specification and what was taught in the art prior to the invention, the 
Thus considering the breadth of the CpG differentially methylated sites required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the specific CpG sites associated with colorectal cancer need not be identified to perform the method of Claim 1.  This argument has been considered but is not convincing because the claim is directed to measuring the methylation rate of minimally one CpG site present in DMR 14, 21, 77 and 107.  Thus, the claim does require identification of which specific CpG sites is associated with colorectal cancer to perform the method.  The claim does not appear to require analysis of the entire DMR region to assess an average methylation rate over the full length DMR.  Moreover, the specification appears to teach, para 47 that the average methylation rate of each CMR is calculated as an average value of methylation rates of all CpG sites, for which a methylation rate has been measured, among the CpG sites in the DMR.  It is unclear which CpG sites in the DMR are measured to make the colorectal cancer determination.  
	The response states that Tables 5-12 provides that the sites are not necessarily located in DMR 1-112.  This does not provide any information for particular CpG sites within the elected DMR where one particular CpG site may be measured for calculating 

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Newly amended Claims 1, 25, 27, 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 has been amended to require a calculation step of calculating average methylation rates in each of DMR numbers 14, 21, 77 and 107.  The claim however requires a measurement step that measures the methylation rate of one or more CpG sites.  It is unclear how an average of a single CpG site may be obtained.  An average would appear to require more than one CpG site to average.  Moreover, the specification appears to teach, para 47 that the average methylation rate of each CMR is calculated as an average value of methylation rates of all Cpg sites, for which a methylation rate has been measured, among the CpG sites in the DMR.  The specification does not require that ALL the CpG sites in the DMR are measured.  Claims 1, 25, 27, 35-37 are thus indefinite over what is required to perform the claimed method. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Newly amended Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Olaru et al. (Inflamm Bowel Dis.  Vol. 18, No. 4, April 2012, 641-648) in view of Naumov et al. (Epigenetics, Vol. 8, No. 9, pages 921-934, September 2013). 
Olaru teaches a method of analyzing unique patterns of CpG island methylation in inflammatory bowel disease-associated colorectal cancers.  Olaru teaches investigating genome-wide CGI methylation in inflammatory bowel disease (IBD) –
The GEO NCBI database provides that the 244K Agilent Human CpG Island microarrays comprises CpG sites for RNF39, CHAD, and SATB2.  See full table for:  https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL8544
Olaru does not specifically teach analysis of CpG sites in RNF186.  
However, the Illumina 450K comprises CpG sites for each of the elected Gene.
Naumov et al specifically teaches analysis of colorectal cancer using Infinium Human Methylation 450 BeadChips.  Naumov teaches the 450K beadchip may be used to examine genome-wide DNA methylation profiles.  Naumov teaches that the Infinium HumanMethylation450 BeadChip was recently launched in 2013 and presents a significant improvement in CpG site density detection.  The use of 450K BeadChip enables characterization of differentially methylated regions involved in colorectal pathogenesis and to identify novel DNA methylation markers that were not previously associated with aberrant methylation in CRC.   Naumov further teaches an analysis and comparison step of the methylation rates.  Naumov teaches analyzing the methylation data.  The methylation at each locus was measured using beta-values based on the intensity of the methylated and unmethylated probes (page 922, col. 2).  Naumov further 
Therefore, it would have been prima facie obvious at the time the invention was made to have substituted the new Infinium Human Methylation 450K BeadChip taught by Naumov in the method of Olaru.  The method of Olaru used a much smaller 244K CpG array.  The skilled artisan would have been motivated to have substituted the larger improved CpG BeadChip for the expected benefits taught by Olaru.  The instant claims do not require any particular results or detection of any particular CpG sites.  Thus, the screening assay of Olaru with the new and improved array of Naumov would have been obvious at the time the invention was made.  
Response to Arguments
	The response traverses the rejection.  The response asserts neither Olaru nor Naumov teach or suggested measuring and calculating average methylation rates in all the specific DMRs recited in the claim much less determining the likelihood of colorectal cancer development based on the comparison.  This argument has been considered but is not convincing because the combination of Olaru and Naumov teach or suggest each of the claimed limitations.  As noted previously above, the claims are directed to measuring the methylation rates of one or more CpG sites present in DMR 14, 21, 77 and 107.  The Illumina 450K comprises CpG sites for each of the elected Gene.  Thus, Naumov teaches the measuring step claimed.  Naumov further teaches an analysis and comparison step of the methylation rates.  Naumov teaches analyzing the methylation data.  The methylation at each locus was measured using beta-values based on the intensity of the methylated and unmethylated probes (page 922, col. 2).  Naumov further 

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 12, 2021